         Case 2:17-cv-00426-DCN Document 50 Filed 10/07/19 Page 1 of 3



LAWRENCE G. WASDEN
Attorney General
State of Idaho
Office of the Attorney General

PETER C. ERBLAND, ISBA #2456
perbland@lclattorneys.com
KATHARINE B. BRERETON, ISBA #9583
kbrereton@lclattorneys.com
LAKE CITY LAW GROUP PLLC
435 W. Hanley Avenue, Suite 101
Coeur d'Alene, ID 83815
Telephone: (208) 664-8115
Facsimile: (208) 664-6338

Attorneys for Defendant

                             UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO

BETHANY MIKOLAS, an individual,                )   Case No: 2:17-cv-00426-DCN
                                               )
               Plaintiff,                      )   STIPULATION TO VACATE ORAL
                                               )
                                               )   ARGUMENT HEARING ON
               vs.                             )   DEFENDANT’S MOTION FOR
                                               )   SUMMARY JUDGMENT
UNIVERSITY OF IDAHO, a public                  )
university,                                    )
                                               )
               Defendant.                      )
                                               )
                                               )

       Plaintiff Bethany Mikolas, by and through her attorneys of record, Brook L. Cunningham

and Shamus T. O’Doherty of Randall | Danskin, P.S., and Defendant University of Idaho, by and

through its attorneys of record, Peter C. Erbland and Lake City Law Group PLLC, hereby move

the Court for an Order Vacating the Oral Argument Hearing On Defendant’s Motion for Summary

Judgment currently scheduled for October 11, 2019, at 3:30 p.m. The parties hereby inform the

Court that the above-entitled matter has been resolved and the parties will be filing a stipulation


STIPULATION TO VACATE ORAL ARGUMENT HEARING ON DEFENDANT’S MOTION FOR SUMMARY
JUDGMENT - 1
         Case 2:17-cv-00426-DCN Document 50 Filed 10/07/19 Page 2 of 3



for dismissal with prejudice.

       DATED this 7th day of October, 2019.

                                          LAKE CITY LAW GROUP PLLC


                                          /s/ Katharine B. Brereton____________
                                          KATHARINE B. BRERETON
                                          Attorney for Defendant

       DATED this 7th day of October, 2019.

                                          RANDALL | DANSKIN, P.S.


                                          /s/ Brook L. Cunningham
                                          BROOK L. CUNNINGHAM
                                          Attorney for Plaintiffs




STIPULATION TO VACATE ORAL ARGUMENT HEARING ON DEFENDANT’S MOTION FOR SUMMARY
JUDGMENT - 2
        Case 2:17-cv-00426-DCN Document 50 Filed 10/07/19 Page 3 of 3



                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 7th day of October, 2019, I filed the foregoing
electronically through the CM/ECF system which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Attorneys for Plaintiffs:

       Brook L. Cunningham                            Email: blc@randalldanskin.com
       Shamus T. O’Doherty                                    sto@randalldanskin.com
       RANDAL ǀ DANSKIN, P.S.
       601 W. Riverside Ave., Suite 1500
       Spokane, WA 99201-0653



                                           /s/ Nicky Hastings_____________
                                           Nicky Hastings




STIPULATION TO VACATE ORAL ARGUMENT HEARING ON DEFENDANT’S MOTION FOR SUMMARY
JUDGMENT - 3
